 

 

 

 

 

 

 

 

PS 8 Case 2:20-cr-00331-RGK Document 34 Filed 04/30/21 Page i1of If Page Wm134
(Rev. 1/19) CLERK, U.S. DISTRICT COURT
United States District Court 04/30/2021
for CENTRAL DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA py: _S'W___percry
U.S.A. VS. Mario Ernesto Alvarado Docket No.: 2:20-CR-00331-RGK-1

Petition for Action on Conditions of Pretrial Release (OSC Request)

COMES NOW JEFFREY THOMASON, ACTING CHIEF PROBATION & PRETRIAL SERVICES OFFICER
OF THE COURT, presenting an official report upon the conduct and attitude of Mario Emesto Alvarado, who was placed
under pretrial release supervision by the Honorable John E. McDermott, sitting in the Court at Los Angeles, California, on
the 16th day of July, 2020, under the General Conditions of Release and additional conditions as listed on the attached
District Court's Release Order and Bond Form (CR-1).

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
1. The defendant failed to report as directed to Pretrial Services on April 12, 13, 19, and 23, 2021.
2. The defendant failed to report for drug testing on April 23, 2021
3. The defendant failed to report for drug testing on April 26, 2021.

4. The defendant has failed to maintain or actively seek employment and provide proof to Pretrial Services.

PRAYING THAT THE COURT WILL ORDER Mario Emmesto Alvarado cited into Court on May 6, 2021, at 9:00
a.m., to show cause why the defendant's bond should not revoked.

ORDER OF COURT I declare under penalty of perjury that the foregoing

. and/or attached is true and correct to the best of my
Considered and ordered this _30th_ day of APtil 2021 and knowledge.

ordered filed and made a part of the records in the above case.
Executed on April 28, 2021

._ Digitally signed
G9 Recignn/ Joslyn Harris by Joslyn Harris

United States District Judge JOSLYN HARRIS
HONORABLE R. GARY KLAUSNER U.S. Probation & Pretrial Services Officer

Place: Los Angeles, California

 
